DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” and “130” point to the same feature in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “…connected to the cutting face at a point spaced radially outwardly from the cutting face axis.” renders the claim vague and indefinite 
In claim 1, the recitation “operably connected to the cutting face at a point spaced radially outwardly from the cutting face axis” renders the claim vague and indefinite because it is incomplete.  It is unclear what specific feature of the connection between the shaft and the reamer head is being claimed. 
In claim 13, the recitation “sleeve and the drive shaft attach to the back plate at a right angle” is incomplete.  It is unclear which axes define the right angle. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood in light of the rejections under 35 USC 112(b), claims 1-2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 20150119891 A1).
Goldberg et al. disclose a reaming instrument including: a reamer head 2202 having a cutting face rotatable about a cutting axis; a driver including a drive shaft 2216 wherein the driver has a ball drive tip which permits the driver to be polyaxially angularly offset relative to the rotational axis of the reamer head 2012.  Fig. 17 shows the drive shaft 2216 to be operably connected to the cutting face via coupler 2204 wherein the point of contact of the ball drive tip 2220 is spaced radially outwardly with respect to the cutting or cutting face axis 2203. Alternatively, Goldberg et al. also disclose the use of a flexible shaft to angularly offset the driver relative to the rotational axis 2203 of the reamer head 2202 (Figs. 8-17 and paras [0081]-[0103]).
Regarding claim 4, reamer head 2202 has a drill point or post 2287 (para [0099]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20150119891 A1) in view of Pacelli et al. (US 20070093840 A1). 
Goldberg et al. disclose all elements of the claimed invention except for a sleeve surrounding the drive shaft. 
Regarding claims 12-20, Goldberg et al. disclose a coupler or back plate 2204 which has first and second sections or plate sections wherein the cylindrical shape of each of the first and second plate sections defines first and second circles, respectively.  Further, the drive shaft connects to the reamer head or cutting face via an opening or aperture in the coupler or back plate (Fig. 17).
It is well known to house a flexible shaft in a cannulated sleeve in order to hold the flexible shaft in a desired curvilinear trajectory, as evidenced by Pacelli et al. (para [0028]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a cannulated sleeve, as taught by Pacelli et al. to a flexible shaft in the Goldberg et al. to drive the reamer would have yielded predictable results, i.e., holding the reamer red in a desired curvilinear trajectory. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20150119891 A1) in view of Bauer (US 20040073224 A1).
	Goldberg et al. disclose all elements of the claimed invention except for a reamer head with a plurality of extendible or retractable segments. 

It would have been obvious to one of ordinary skill in the art to have utilized a reamer head with extendible or retractable segments, driven by gears, as taught by Bauer, to the Goldberg et al. reamer, would have yielded predictable results, i.e., creation of a variable dimension recess. 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

May 21, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775